DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 02/12/21, regarding Zhang, have been fully considered but they are not persuasive.
As indicated in the rejections, Zhang specifically meets the limitations of:
“receive first selection data identifying at least one validation to be executed for a plurality of datacenters” (input by customer for VM request for attestations of specific VMs; see section, “Cloud Customer” and “Cloud Controller” page 29-page 30).
A customer is able to input selections to lease and initiate attestations for a plurality of specific VMs that they own or wish created, with the attestations being related to specific security measurements desired by the user to be performed according to the request (“Cloud Controller” page 29- “Attestation Server” section page 
 
Zhang further meets the limitations of
“receive second selection data identifying the plurality of datacenters for which to execute the at least one validation” (wherein the attestations are transmitted to the correct cloud servers and identified VMs of the requesting customer; see Fig. 1A, section, “Cloud Customer” and “Cloud Controller” page 29-page 30).
The VMs corresponding to requesting customer are identified based upon the customer request and the customer only receives attestation results for their corresponding VMs, as the attestations are transmitted to the correct identified VMs of the requesting customer (see section, “Cloud Customer” and “Cloud Controller” page 29-page 30).

Zhang additionally discloses the limitations of
“receive third selection data identifying a single user request to execute the at least one validation for the plurality of datacenters” (attestation server receiving single customer attestation request to be distributed to plural cloud servers hosting the correct VMs; see Fig. 1A, section, “Cloud Customer” and “Cloud Controller” page 29-page 30).
The receipt of a single customer request to initiate a plurality of attestations for a plurality of specific security measures at a plurality of specific VMs meets the current limitations.
Finally, Zhang additionally discloses the limitations of

“generate, in response to the single user request, a plurality of requests based on the identified at least one validation and the plurality of datacenters” (attestation server generating measurement collection requests to plural cloud servers for plural VMs; see Fig. 1A, section, “Cloud Customer” and “Cloud Controller” page 29-page 30).
The attestation server receives the user request and in response generates a plurality of attestation requests for a plurality of VMs at a plurality of cloud servers, which meets the current limitations.

	While applicant’s specification discloses a specific form of user interface page requiring login at the server to input data and submit requests (such as in Fig. 5A-C and paragraph 50-54 of applicant’s specification), this is not required by the claims which do not include any specific limitation regarding how, when or in what form the selection data is created or received.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9-13, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by T. Zhang and R. B. Lee, "Monitoring and Attestation of Virtual Machine .
As to claims 1, 9, 16, Zhang discloses a system (Fig. 1(a), page 30) comprising:
a memory device storing instructions (Fig. 1(a), page 30); and
a computing device comprising at least one processor and communicatively coupled to the memory device, wherein the computing device is configured to execute the instructions to, and corresponding method and a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor cause a device to perform operations comprising:
receive first selection data identifying at least one validation to be executed for a plurality of datacenters (customer VM request for attestations of specific VMs; see section, “Cloud Customer” and “Cloud Controller” page 29-page 30);
receive second selection data identifying the plurality of datacenters for which to execute the at least one validation (wherein the attestations are transmitted to the correct cloud servers and identified VMs of the requesting customer; see Fig. 1A, section, “Cloud Customer” and “Cloud Controller” page 29-page 30);
receive third selection data identifying a single user request to execute the at least one validation for the plurality of datacenters (attestation server receiving single customer attestation request to be distributed to plural cloud servers hosting the correct VMs; see Fig. 1A, section, “Cloud Customer” and “Cloud Controller” page 29-page 30);
generate, in response to the single user request, a plurality of requests based on the identified at least one validation and the plurality of datacenters (attestation server 
transmit the plurality of requests to the plurality of datacenters (attestation server transmitting measurement collection requests to the plural cloud servers; see Fig. 1A, section, “Cloud Customer” and “Cloud Controller” page 29-page 30).

As to claims 2, 10, 17, Zhang discloses wherein the computing device is configured to:
identify the at least one validation based on a first user input (security measurements to be performed according to the attestation request; “Cloud Controller” page 29- “Attestation Server” section page 30); and
identify the plurality of datacenters based on a second user input (wherein the attestations are transmitted to the correct identified VMs of the requesting customer; see section, “Cloud Customer” and “Cloud Controller” page 29-page 30).

As to claims 3, 11, 18, Zhang discloses wherein the computing device is configured to:
generate a first request of the plurality of requests for a first datacenter of the plurality of datacenters based on a first validation of the at least one validation (attestation command transmitted to plural servers hosting the correct identified VMs of the requesting customer; see section, “Cloud Customer” and “Cloud Controller” page 29-page 30); and


As to claims 4, 12, 19, Zhang discloses wherein the computing device is configured to:
generate a third request of the plurality of requests for the first datacenter of the plurality of datacenters based on a second validation of the at least one validation (requesting plural different security measurements for attestation; see section, “Cloud Controller” page 29- “Cloud Server” page 31); and
generate a fourth request of the plurality of requests for the second datacenter of the plurality of datacenters based on the second validation of the at least one validation (requesting plural different security measurements for attestation; see section, “Cloud Controller” page 29- “Cloud Server” page 31).

As to claims 5, 13, Zhang discloses wherein the computing device is configured to:
receive at least one response to the plurality of requests (see Fig. 1(a), attestation results provided to the requesting customer; see section, “Cloud Controller” page 29- “Cloud Server” page 31); and


As to claim 20, Zhang discloses instructions stored thereon that, when executed by at the least one processor, further cause the device to perform operations comprising:
receiving at least one response to the plurality of requests (see Fig. 1(a), attestation results provided to the requesting customer; see section, “Cloud Controller” page 29- “Cloud Server” page 31); and
providing for display the at least one response (see Fig. 1(a), attestation results provided to the requesting customer; see section, “Cloud Controller” page 29- “Cloud Server” page 31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Gurumurthy et al. (Gurumurthy) (US 2015/0052402 A1) (of record).

determine a response to each request of the plurality of requests has been received (identifying and analyzing received measurement responses “Cloud Controller” page 29- “Cloud Server” page 31); and
provide an indication of the response received to each of the plurality of requests (see Fig. 1(a), attestation results provided to the requesting customer; see section, “Cloud Controller” page 29- “Cloud Server” page 31), he fails to specifically disclose determining whether a response to each request has been received.
In an analogous art, Gurumurthy discloses a system for validating and monitoring deployed components across a plurality of servers and datacenters (Fig. 2, 4, paragraph 2, 26, 39) which will transmit validation requests to remote servers (paragraph 39) and determine whether a response to each request has been received (determining failures of the validation system to complete and timeout; paragraph 19, 28, 45, 49, 51) and provide an indication of whether the response has been received to each of the plurality of requests (logs of test results output to operator, including any failures; paragraph 51-52) so as enable any failed or timed out testing to be tracked and repeated until complete (paragraph 28, 45, 51-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’s system to include determining whether a response to each request has been received and providing an indication of whether the response has been received to each of the plurality of requests, as taught 

As to claims 7, 15, Zhang and Gurumurthy disclose wherein the computing device is configured to determine that the response to each request of the plurality of requests has not been received after a period of time has expired (determine whether testing completed within timeout period; see Gurumurthy at paragraph 19, 28, 45, 49, 51)

As to claim 8, Zhang and Gurumurthy disclose wherein the computing device is configured to display the indication of whether the response to each of the plurality of requests has been received (logs of test results output to operator, including and the number of timeouts and retries; see Gurumurthy at paragraph 51-52).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James R Sheleheda/           Primary Examiner, Art Unit 2424